Citation Nr: 1131307	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a service-connected right shoulder disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1985 to July 1994.                  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The evidence of record indicates that the Veteran's motion in his right arm is limited to approximately midway between his side and his shoulder level.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, for the Veteran's service-connected right shoulder disorder, have been met from September 5, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided in this decision has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the Veteran with VCAA notification in September 2008 and March 2009 letters.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examinations for his claim.           

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

The Veteran has been service connected for a right shoulder disability since July 1994.  He received an initial disability rating of 10 percent.  On September 5, 2008, the RO received a claim for increased rating for the right shoulder disorder.  In December 2008, the RO increased the Veteran's disability rating to 20 percent, effective the date of his claim.  The Veteran appealed that decision to the Board, arguing that a higher rating has been warranted for his disorder.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).

In this matter, the Board will review the evidence of record to determine whether a rating in excess of 20 percent has been warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, for limitation of motion of the arm.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side; and a 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.  The Veteran stated during his Board hearing that he is right-handed.  This is supported by the VA medical evidence of record.  Thus, his right shoulder is considered the major side.  

When evaluating musculoskeletal disabilities, VA may grant a higher rating in cases in which functional loss is evident as a result of pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).   

The relevant evidence of record consists of VA examination reports dated in October 2008 and December 2009, VA treatment records dated from February 2008 to March 2011, a May 2009 statement from the Veteran's spouse, and statements from the Veteran.  Based on this evidence, the Board finds a 30 percent rating warranted here, effective the date of the Veteran's claim in September 2008.  

The VA treatment records do not provide information regarding symptoms associated with the Veteran's right shoulder disorder.  And though the lay statement from the Veteran's spouse indicates that the Veteran uses pain medication for his shoulder disorder, the statement does not offer evidence regarding range of motion.  The two VA reports, however, do indicate that pain associated with the Veteran's right shoulder disorder effectively limits his function to approximately midway between his side and his shoulder level.  See 38 C.F.R. § 4.71a, DC 5201.  

The October 2008 VA report noted a history of right shoulder dislocations and subluxations.  The Veteran indicated that the shoulder disorder interfered with his ability to drive.  The Veteran indicated pain, weakness, and stiffness, but did not indicate any instability during the examination.  The Veteran indicated sharp pains in his anterior right shoulder.  The Veteran indicated chronic pain, with flare ups approximately twice monthly.  He indicated the use of pain medication to treat the pain.  A radiographic report dated in October 2008 indicated arthritic changes in the glenohumeral joint.  The examiner diagnosed the Veteran with degenerative joint disease, and with residuals from his an instability reconstruction procedure including post reconstruction arthritis, impingement, and biceps tendinosis.  The examiner also stated that the Veteran's right shoulder disorder was causing him a significant amount of distress and functional limitations with recreation, sex, and employment.  The examiner noted forward flexion of approximately 160 degrees with pain from 110 to 160 degrees, abduction of 0 to 90 degrees with pain from 75 to 90 degrees, external rotation of 0 to 80 degrees with pain from 70 to 80 degrees, and internal rotation from 0 to 90 degrees with minimal pain beyond 85 degrees.  The examiner particularly noted pain on palpation of the anterior shoulder, the subacromial space, and the biceps area.  The examiner further noted a painful arc, a positive Speeds test, and a positive Yergason test.  The examiner stated that the Veteran was able to do a belly press test, but was unable to do a lift off due to decreased range of motion.  

Similarly, the results of the December 2009 VA examination indicated that a higher rating of 30 percent has been warranted here.  In that report, the examiner noted forward flexion of 0 to 70 degrees, abduction of 60 degrees, external rotation of 90 degrees, and internal rotation of 90 degrees.  The examiner indicated pain on motion, but no fatigue, weakness, lack of endurance, or incoordination.  Moreover, the examiner indicated objective evidence of pain, tenderness, and guarding of movement.  But on repetitive testing, the examiner did not note any additional loss of motion.  As a diagnosis, the examiner stated, degenerative joint disease, status post reconstruction, with chronic strain.  Moreover, the examiner indicated that the Veteran was mildly to moderately affected by his disorder.  

The Board has also reviewed the Veteran's statements of record, in which he details his pain on motion, and the way in which his shoulder disorder limits his functionality.  A layperson is not competent to prove matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  But lay persons are competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran's statements in the record regarding the nature of his disorder are of probative value.  He is offering evidence regarding factors that are observable to a layperson, such as when he experiences pain, where he experiences pain, and the way in which pain limits his ability to move and function.  Moreover, the Board found the Veteran credible during his hearing testimony.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

The lay and medical evidence of record indicates that a 30 percent rating is warranted here for the Veteran's right shoulder disorder.  The evidence consistently demonstrates that the Veteran's right arm, his major extremity, is limited to about midway between his side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  And the evidence indicates that the limitation is primarily caused by pain on motion, evidence of which the Board finds persuasive here.  See Deluca, supra.  

However, the Board finds a higher rating of 40 percent unwarranted here.  The evidence of record preponderates against the proposition that the Veteran's right arm is limited to within 25 degrees of his right side.  See 38 C.F.R. § 4.71a, Plate I.  None of the medical evidence indicates such limitation.  And though the Veteran's representative speculated during the Board hearing that the Veteran may be so limited, the Veteran has not asserted expressly that his arm cannot exceed 25 degrees from his side.  Indeed, the medical evidence primarily noted in the examination reports, indicates range of motion limited by pain, but pain-free range of motion well beyond 25 degrees.  See 38 C.F.R. § 4.71a, DC 5201.   

Parenthetically, the Board notes that it has reviewed the other DCs pertaining to shoulder disorders (DCs 5200, 5202, and 5203) to determine whether a rating in excess of 30 percent could be assigned under another DC.  But these other codes would not provide for a higher rating here.  Diagnostic Code 5200 provides for ratings in excess of 30 percent, but pertains solely to ankylosis disorders.  As ankylosis is not indicated in any of the medical evidence, this DC is not applicable here.  Diagnostic Code 5202 provides for higher ratings for fibrous union and nonunion of the humerus joint, or for flail shoulder.  As the record does not indicate such shoulder disorders, DC 5202 is not applicable.  And DC 5203 is not applicable because ratings in excess of 30 percent are not warranted under that code.  

Finally, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this matter, the Veteran's symptoms are contemplated by the rating criteria.  The service-connected right shoulder disability manifests with limitation of motion on his right side, which is addressed by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.







In sum, the Board finds a higher rating of 30 percent warranted here effective the date of the Veteran's claim on September 5, 2008.  Based on the medical evidence of record, and on the Veteran's statements during the Board hearing, that would be the appropriate effective date for the increased rating here.  See Hart, supra.  However, the weight of the credible evidence is against an increased rating beyond that awarded here.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective September 5, 2008, an increased rating of 30 percent is granted for the right shoulder disability.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


